UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-22461 Morgan Creek Global Equity Long/Short Institutional Fund (Exact name of registrant as specified in charter) 301 West Barbee Chapel Road, Suite 200, Chapel Hill, NC 27517 (Address of principal executive offices)(Zip code) (Name and Address of Agent for Service) Mark Vannoy Morgan Creek Capital Management, LLC 301 West Barbee Chapel Road Chapel Hill, North Carolina 27517 Registrant’s telephone number, including area code:(919) 933-4004 Date of fiscal year end:March 31 Date of reporting period:September 30, 2013 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Report to Stockholders. Morgan Creek Global Equity Long/Short Institutional Fund (A Delaware Statutory Trust) Semi-annual Report to Stockholders (Unaudited) For the Six Months Ended September 30, 2013 Contents Letter to Investors 1 Financial Statements (Unaudited) Statement of Assets and Liabilities 4 Statement of Operations 5 Statement of Changes in Net Assets 6 Statement of Cash Flows 8 Notes to Financial Statements 9 Other Information (Unaudited) 16 Morgan Creek Global Equity Long/Short Institutional Fund (A Delaware Statutory Trust) Letter to Investors The Morgan Creek Global Equity Long/Short Institutional Fund (the “Fund” or “GELS”) seeks to generate attractive long-term investment returns with a lower degree of volatility and correlation relative to traditional equity benchmarks. The Fund is opportunistic in nature and allocates to top-tier investment firms drawn from Morgan Creek Capital Management’s extensive global network of relationships. The Fund expresses Morgan Creek’s top investment themes, which currently include: Wealth Transfer to Developing Markets; Growth of the Emerging Markets Consumer; Energy & Natural Resources; Demographics & Healthcare; and, Abenomics – Japan Reflation. Second Quarter 2013 GELS gained +1.8% in the second quarter compared to a +0.7% rise for the MSCI World Index. After a slow start to the quarter in April, GELS performed well in May and June relative to the markets. For the quarter as a whole, the Fund’s upside capture ratio continued to build upon momentum from March (capitalizing on a number of changes made to the portfolio at the end of Q1) and ended at 66% relative to the MSCI World Index on a year-to-date basis. One of our goals has been to improve upside capture and we would expect to remain around these levels now that gross/net exposures are back in-line with our long-term target levels and as the portfolio moves further toward the Hybrid Model (more on this later). Alpha generation continued to increase during the quarter and was a primary driver of the investment returns. This is a welcome development because the increase in upside capture has not been solely driven by increasing Beta, but rather by manager skill. Importantly, despite running with higher exposures, GELS’ downside capture during the May/June correction remained in-line with the historical average of approximately one-third. Part of the reason for improved Alpha generation is that lower correlations are resulting in greater dispersion based on company fundamentals instead of the macro-driven, risk-on/risk-off environment, which has dominated market price action the past few years. This development bodes well for a sustained period of outperformance by long/short equity. GELS returns during the quarter were fairly broad-based across strategies with Global Long/Short, Asia, Healthcare and Technology Long/Short all contributing positively to results. Unfortunately, Emerging Markets detracted from performance for the second-straight quarter. On the positive side, the EM managers outperformed their respective benchmarks by a decent margin, yet still detracted from overall returns. During the quarter, we further reduced Emerging Markets exposure in favor of Developed Markets, namely Japan, and were pleased to see the best performing manager in the portfolio was our focused investment in Japan through Sloane Robinson, rising a very strong +10.9%. Japan remains a high-conviction theme in GELS and we were pleased to see the Liberal Democrat Party’s (LDP) decisive victory in the Upper House elections early this year, which gave Prime Minister Abe and the LDP more than three years to govern without any major disturbances. The market is now awaiting specific policy announcements regarding Abe’s structural reforms. Evidence of Abenomics taking hold, however, is already surfacing at the macro level, in the form of increasing GDP growth and rising inflation, and at the micro level, in the form of corporate earnings growth and more upbeat guidance from company management. We tactically increased the Fund’s direct exposure to Japan through the WisdomTree Japan Hedged ETF (ticker: DXJ) leading up to the Upper House elections. This allocation activity is part of the Fund’s overall move toward the Hybrid Model mentioned earlier. The core construct of the Hybrid Model is to maintain primary exposure to best-in-class managers (the majority of which are closed to new investors), and to then augment this exposure with tactical moves on a direct basis (such as DXJ) and with a direct portfolio of securities reflecting the outstanding idea flow generated from relationships with the underlying managers. We are calling this latter part of the Hybrid Model the Morgan Creek Direct (“MC Direct”) portfolio and are excited to report it has gone live after extensive work creating the process required to implement and manage it (more on this below). We anticipate the MC Direct portfolio will be another source of Alpha and allow us to more actively manage the net long position of the Fund. MORGAN CREEK CAPITAL MANAGEMENT, LLC | SEMI-ANNUAL REPORT TO STOCKHOLDERS 1 Morgan Creek Global Equity Long/Short Institutional Fund (A Delaware Statutory Trust) Letter to Investors (continued) Third Quarter 2013 GELS captured the majority of the market’s upside during the third quarter, gaining +7.1% vs. +8.2% for the MSCI World Index. Upside-capture has increased steadily throughout the year and over the trailing six months the Fund has slightly bettered the benchmark despite being significantly hedged (up +9.1% vs. +8.9%). Importantly, the improvement in upside-capture has not been at the expense of downside protection; in fact, not only did GELS protect capital nicely in May and June, but the Fund managed to eke out a slightly positive return in August when the MSCI World was down (2.1%). This is directly a result of the rebound in Alpha generation over the past year, which has been driven by three important changes to the portfolio: (1) increasing gross and net exposure levels back toward target Jones Model levels of 150% by 50%; (2) Hybridizing the Fund through more active tactical allocation and the introduction of the MC Direct portfolio; and (3) increasing portfolio concentration in our highest conviction managers. Performance during the third quarter was driven by MC Direct, Healthcare and Global Long/Short. MC Direct returned a remarkable +17.1% in Q3, more than doubling the return of the MSCI World Index. Performance was positive in each month and fairly broad-based across the portfolio’s twenty equally-weighted positions. The best-performing sector within MC Direct was the Chinese Internet. Though the sector has rallied significantly year-to-date, valuations generally reflect very high underlying growth rates and we continue to see what we believe to be compelling opportunities in specific names. Returns from here will likely be much more earnings-driven, rather than multiple-driven (the sector has re-rated quite a bit) and near-term sentiment is perhaps a bit stretched. That being said, we expect sentiment to continue building in a positive manner going into the highly anticipated IPO of the Alibaba Group in 2014. As such, we continue to see incredible growth in areas such as e-commerce where Alibaba is the dominant player. The Chinese e-commerce market has grown by more than 70% annually since 2009 and is expected to grow 30% over the next three to five years, according to PriceWaterhouseCoopers. Driven by this growth, Bain & Co. estimates the Chinese e-commerce market will likely surpass the U.S. market in size this year and expects it to reach $540 billion by 2015. We believe that we have significant edge in this sector due to our on-the-ground presence in Asia and our deep relationships with specialist managers in the region. Additionally, we have known many of the recently IPO’d internet companies for years, having researched, invested in, and monitored, a number of them when they were private companies within our Morgan Creek Partners private investment platform (including the Alibaba Group). As a result of this experience and research, in addition to leveraging our relationship with two managers in GELS in particular with significant expertise in the sector, we think we have clear Variant Perceptions and superior understanding of these businesses vs. other investors. This edge helps us navigate what is inherently an extremely volatile and sentiment-driven sector by giving us the conviction to be fearful when others are greedy and greedy when others are fearful. We see above average return potential in the sector and expect to maintain meaningful exposure to it going forward. Shorting stocks in 2013 has been a frustrating, painful and downright brutal experience. Based on net exposure data, and the multiplying number of long-only offerings being launched by long/short managers, the industry data suggests managers’ attention has clearly turned disproportionately to the long side. This is an understandable psychological response and we are watching closely for evidence of shorting fatigue amongst GELS’s managers. Thus far, the data does not suggest this is the case – while gross exposure increased modestly from 150.5% to 159.6% during the quarter, net exposure decreased marginally from 49.6% to 48%. The point of maximum pain often indicates a turning point and it sure feels like we are getting meaningfully close (if we have not already passed). We have used quotes from managers in the past to illustrate their frustration MORGAN CREEK CAPITAL MANAGEMENT, LLC | SEMI-ANNUAL REPORT TO STOCKHOLDERS 2 Morgan Creek Global Equity Long/Short Institutional Fund (A Delaware Statutory Trust) Letter to Investors (continued) (and ours) on the recent challenges on the short side, so thought we would keep the tradition alive and well this letter: “As I mentioned in our last letter, we are in a very difficult environment for short selling. I am not one to search for excuses, but I think it is fair to say that this has been nearly as harsh a short-term backdrop as I can envision for what we do on the short side. The disconnect between the market price and fundamental value in our short book is by far the widest we have seen. Many of our shorts have had operational struggles or experienced significant adverse events, as we had predicted, but many of those stocks have increased in value nonetheless.” The manager goes on to comment, “Flat is the new down 50% with a short position.” Many weak companies with marginal business models have been surviving on the life-support of inexpensive financing. In addition, multiple expansion has driven approximately 75% of equity market returns over the past year. As perhaps the only manager remaining with a glass-half-full outlook on the short side recently put it, “the only solace is that just as trees don’t grow to the sky, nor do PE multiples, and eventually this too shall pass.” Despite the challenges experienced by the managers on the short side, GELS captured the majority of the market’s upside during the recent quarter and performance overall has picked up meaningfully throughout the year. After a slow start in Q1, as we completed our realignment of the manager roster and introduced the MC Direct portfolio, GELS has generated very strong returns over the past two quarters and we are enthusiastic about the prospects for the portfolio going forward. The Hybridization of the Fund has enabled a much more active, tactical approach within the portfolio that we believe will help us navigate the challenges of shorter (and sharper) cycles in the markets. After painstakingly developing the MC Direct portfolio construction process for more than a year, we have ramped up the exposure to it and have seen a dramatic enhancement in overall portfolio Alpha and return. Most importantly, the Beta of the portfolio did not increase significantly and the MC Direct portfolio actually outperformed the markets in four of the five negative months over the past two years while we were developing, testing and implementing the model. While we remain focused on improving the process of idea generation and risk management within the MC Direct portfolio, we are very pleased with the results this year and are enthusiastic about the overall GELS portfolio going forward. As GMO (and others) have warned that the equity investment environment could be very challenging in the quarters and years ahead, we are confident that we have developed an enhanced model that will generate superior, high quality, risk-adjusted returns for investors. Regards, Mark W. Yusko Chief Executive Officer & Chief Investment Officer MORGAN CREEK CAPITAL MANAGEMENT, LLC | SEMI-ANNUAL REPORT TO STOCKHOLDERS 3 Morgan Creek Global Equity Long/Short Institutional Fund (A Delaware Statutory Trust) Statement of Assets and Liabilities (Unaudited) September 30, 2013 (in U.S. dollars) Assets Investment in Global Equity Long/Short Master Fund, at fair value (cost of $3,236,097) $ Due from Advisor 75,516 Total assets $
